PER CURIAM.
As the state has agreed, the life sentence imposed upon the appellant as a habitual violent felony offender for the crime of burglary with an assault with a deadly weapon is vacated, see Thomas v. Singletary, 751 So.2d 66 (Fla. 2d DCA 1999); Klein v. State, 731 So.2d 115 (Fla. 2d DCA 1999), and the cause is remanded for resentencing as to that offense alone. His life sentence with minimum mandatory provisions as a habitual violent felony offender as to the offense of armed robbery was, however, correct, see § § 775.084(l)(b), (4)(a), Fla. Stat. (1995); § 812.13(2)(a), (b), Fla. Stat. (1995); Raulerson v. State, 609 So.2d 1301 (Fla.1992); Lovett v. State, 773 So.2d 574 (Fla. 3d DCA 2000), and the denial of relief below as to that sentence is affirmed.
Affirmed in part, reversed in part.